Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed November 23, 2021. 

Amendments
           Applicant's response and amendments, filed November 23, 2021, is acknowledged. Applicant has cancelled Claims 1-118, and 151-158, and added new claims, Claims 159-166.
	Claims 119-150, and 159-166 are pending.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 119-150, drawn to methods of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL), the method comprising the steps of:
preconditioning the subject with a lymphodepleting therapy comprising the administration of fludarabinee, followed by 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative target antigen specifically bound to/recognized by the chimeric antigen receptor is CD19, as recited in Claim 146; 
ii) the alternative additional prior therapeutic method step is treated with ibrutinib, as recited in Claim 128-129; 
iii) the alternative patient identification criteria is cytogenetic abnormalities associated with high-risk CLL, as recited in Claims 122-123; and 
iv) the alternative therapeutic outcome is at least 50% of subjects treated achieve complete remission (CR) and/or objective response (OR), as recited in Claims 143-144. 

Claims 119-150, and 159-166 are pending.	
Claims 126-127, 130-135, 137, and 139 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 119-125, 128-129, 136, 138, 140-150, and 159-166 are under consideration. 

Priority
This application is a 371 of PCT/US2017/036231 filed on June 6, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/429,737 filed on December 3, 2016, 2/417,292 filed on November 3, 2016, and 62/346,547 filed on June 6, 2016  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on September 25, 2019 and November 23, 2021 that have been considered. 
The information disclosure statement filed September 25, 2019 and November 23, 2021 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Turtle et al (Blood 124(21): 384, Abstract 614; December 6, 2014).

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	Claims 120-121 and 149-150 are objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).  
Appropriate correction is required. See Claims 122-123, for example. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2. 	Claims 147, 161, 163, and 166 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “derived from a costimulatory molecule”, and the claim also recites “which is a 4-1BB”, which is the narrower statement of the range/limitation.
The claims also recite the broad recitation “derived from a primary signaling ITAM-containing molecule”, and the claim also recites “which is a CD3zeta” which is the narrower statement of the range/limitation. The phrase “which is” may be reasonably considered exemplary language, e.g. synonymous with “for example”. See [0217] “Examples of ITAM containing….include…”. 

Amending the claim by deleting the phrases “a costimulatory molecule, which is a” and “a primary signaling ITAM-containing molecule, which is a” would obviate the rejection.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 

3. 	Claims 141-142, 148-150, 159-160, and 162-166 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation “a defined ratio”, and the claim also recites “which is between approximately”, which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The phrase “which is” may be reasonably considered exemplary language, e.g. synonymous with “for example”. See [0147], “for example, in some embodiments, the desired ratio….is between…”.
Amending the claim by replacing the phrase “, which is” with “of” would obviate the rejection, for example.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 


4. 	Claims 143-144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a method of treating chronic lymphocytic leukemia in a subject/patient, wherein at least 50% of the subjects treated according to the method achieve complete remission and/or objective response. 
The recitation requires a variable denominator (# of subjects) from which the numerator (# of subjects having complete remission and/or objective response) and the corresponding % value complete remission and/or objective response is to be determined, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The number of subjects and/or patients in a clinical study is a subjective and arbitrary determination that necessarily varies according to the number of [animal] subjects and/or human patients available/enrolled in the [human clinical] experimental trial. 
The claimed method is directed to treating a (singular) subject, and thus will necessarily achieve only the binary result of 100% or 0%, never 50%. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claim(s) 119-121, 136, 145-147, and 161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochenderfer et al (Blood 116(21): Abstract 2865, 2010). 
With respect to Claim 119, Kochenderfer et al is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) and a patient having follicular lymphoma, which is a non-Hodgkin lymphoma (NHL), the method comprising 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL or NHL, 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine.
With respect to Claim 145, Kochenderfer et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
With respect to Claim 146, Kochenderfer et al taught wherein the antigen is CD19 (Title).
With respect to Claim 147 and 161, Kochenderfer et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
With respect to Claim 136, Kochenderfer et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
With respect to Claims 121, Kochenderfer et al taught wherein the dose comprises about 2x10^9 CAR T cells. 
With respect to Claims 120, Kochenderfer et al taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Thus, Kochenderfer et al anticipate the claims. 

Claim(s) 119-125, 143-147, and 161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS). 
With respect to Claim 119, Porter et al is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL), the method comprising 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL (Abstract), 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine (pg 726, col. 1).
With respect to Claim 145, Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
With respect to Claim 146, Porter et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
With respect to Claims 147 and 161, Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claims 120, Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
With respect to Claims 121, Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
With respect to Claims 122-125, Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
With respect to Claims 143-144, Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
Thus, Porter et al anticipate the claims. 

Claim(s) 119-122, 124-125, 136, 138, 143-147, and 161 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS). 
With respect to Claim 119, Kochenderfer et al is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) or a non-Hodgkin lymphoma (NHL) (pg 541, col. 2, Patient Characteristics) the method comprising 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL or NHL (Abstract), 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine (Abstract).
With respect to Claim 145, Kochenderfer et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
With respect to Claim 146, Kochenderfer et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
With respect to Claims 147 and 161, Kochenderfer et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claim 136, Kochenderfer et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
With respect to Claim 138, Kochenderfer et al taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
With respect to Claims 120, Kochenderfer et al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
With respect to Claims 121, Kochenderfer et al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
With respect to Claims 122 and 124-125, Kochenderfer et al taught wherein the CLL is identified as having high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
With respect to Claims 143-144, Kochenderfer et al taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Thus, Kochenderfer et al anticipate the claims. 

8. 	Claim(s) 148-150, 162-164, and 166 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Lancet 385(9967): 517-528, February 1, 2015; available online October 13, 2014; of record in IDS). 
With respect to Claim 148, Lee et al is considered relevant prior art for having taught a method of treating a subject having a non-Hodgkin lymphoma (NHL), the method comprising the steps of: 
i) preconditioning the patient with a lymphodepleting therapy comprising the administration of fludarabine (Summary Methods); and 
ii) administering to the preconditioned patient a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the NHL (Summary Methods).
Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
With respect to Claim 162, Lee et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
With respect to Claim 149, Lee et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg.
With respect to Claim 150, those of ordinary skill in the art recognize that the average body mass for adults in the Unites States naturally ranges from 77kg to 91kg. 
Lee et al dose 1 of 1x10^6 cells/kg = 7.7x10^7 cells to 9x10^7 cells
Lee et al dose 2 of 3x10^6 cells/kg = 2.3x10^8 cells to 2.7x10^8 cells. 
With respect to Claims 163 and 166, Lee et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Summary Methods).
With respect to Claim 164, Lee et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Summary Methods).
Thus, Lee et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



9. 	Claims 119-122, 124-125, 136, 138, 143-147, and 161 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 119, Kochenderfer-1 is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) and a patient having follicular lymphoma, which is a non-Hodgkin lymphoma (NHL), the method comprising 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL or NHL, 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine.

Kochenderfer-1 do not teach wherein CLL is a high-risk CLL. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 119, 122, and 124-125, Kochenderfer-2 is considered relevant prior art for having taught a method of treating a subject having or suspected of having a chronic lymphocytic leukemia (CLL) or a non-Hodgkin lymphoma (NHL) (pg 541, col. 2, Patient Characteristics) the method comprising 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL or NHL (Abstract), 

Kochenderfer-2 taught wherein the CLL is identified as having high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and chimeric antigen receptor T cell therapies. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CLL patient for a second CLL patient, i.e. a high-risk CLL, in a method of treating a subject having CLL with CAR T immunotherapy with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CLL patient for a second CLL patient, i.e. a high-risk CLL, in a method of treating a subject having CLL with CAR T immunotherapy because Kochenderfer-2 taught that improved treatments for chemotherapy-refractory B cell malignancies are clearly needed, that CD19 CAR-T therapies had successfully achieved regression of B cell malignancies, and Kochenderfer-2 reduced to practice the administration of CD19 CAR-T therapy on multiple patients with indolent or advanced CLL (Introduction). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
With respect to Claim 146, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).
With respect to Claim 147 and 161, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
With respect to Claims 121, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
With respect to Claims 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.

With respect to Claims 122 and 124-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 120-125, 136, 138, 143-147, and 161 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), as applied to Claims 119-122, 124-125, 136, 138, 143-147, and 161 above, and in further view of Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Kochenderfer-1 and Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Neither Kochenderfer-1 nor Kochenderfer-2 teach wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 119, 147, and 161, Porter et al is considered relevant prior art for having 
administering to the subject a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the CLL (Abstract), 
wherein, prior to the administration, the subject has been preconditioned with a lymphodepleting therapy comprising the administration of fludarabine (pg 726, col. 1).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first cytoplasmic signaling domain from a costimulatory molecule, e.g. CD28, as taught by Kochenderfer et al, with a second cytoplasmic signaling domain from a costimulatory molecule, i.e. 4-1BB, as taught by Porter et al, in a CD19-directed chimeric antigen receptor with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first cytoplasmic 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
With respect to Claim 146, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).
Porter et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
With respect to Claim 147 and 161, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, 
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
With respect to Claims 121, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
With respect to Claims 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

11. 	Claims 120-121, 136, 138, 140, 147, and 161 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), and Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), as applied to Claims 119-125, 136, 138, 143-147, and 161 above, and in further view of Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kochenderfer-2, nor Porter et al teach wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 140, Kandalaft et al is considered relevant prior art for having taught a method of CAR T therapy for the treatment of cancer, the method comprising the steps of: 

ii) administering to the preconditioned patient a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the cancer (Abstract, Rationale, Design). 
Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a CAR-T immunotherapy method of treating a subject having chronic lymphocytic leukemia to comprise the steps of performing the lymphodepletion step and/or CAR-T administration step via outpatient delivery because those of ordinary skill in the art previously practiced outpatient delivery of lymphodepletion and/or CAR-T administration for immunotherapy in clinical trials, being motivated to do so because such is merely routine practice or general practice in the art. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
With respect to Claim 146, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).
Porter et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
With respect to Claim 147 and 161, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).

Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
With respect to Claims 121, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
With respect to Claims 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

12. 	Claims 120-122, 124-125, 128-129, 136, 145-147, and 161 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), and Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012), as applied to Claims 119-125, 136, 138, 140, 143-147, and 161 above, and in further view of Kahl et al (Leukemia & Lymphoma 56(9): 2505-2511, available online May 25, 2015) and Porter et al (Science Translational Medicine 7(303): doi:10.1126/scitranslmed.aac5415; 13 pages, available online September 2, 2015; of record in IDS; hereafter Porter-2). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.

However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 128-129, Kahl et al is considered relevant prior art for having taught a method of treating a non-Hodgkin lymphoma in a patient, the method comprising the step of administering CD19 CAR-T cells. 
Kahl et al taught that there is a scientific rationale for combining CART19 and ibrutinib, because: 
i) the two strategies utilize different mechanisms of targeting malignant B-cells; 
ii) exposure to ibrutinib may enhance CART19 function; and 
iii) by mobilizing B-cells into the circulation, ibrutinib may enhance their recognition by CART19 cells. Completed in vitro studies showed a lack of CART19 sensitivity to ibrutinib when administered in a nanomolar dose range (pg 2508, col. 2).
Similarly, Porter-2 taught a method of treating refractory CLL in a patient, the method comprising the step of administering CD19 CAR-T cells, wherein at least one patient had been treated with ibrutinib (pg 2, col. 1). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject who had previously received ibrutinib therapy with a reasonable expectation of success because, as taught by Kahl et al, those of ordinary skill in the art previously recognized a scientific rationale for combining CART19 and ibrutinib, because: 
i) the two strategies utilize different mechanisms of targeting malignant B-cells; 

iii) by mobilizing B-cells into the circulation, ibrutinib may enhance their recognition by CART19 cells. Completed in vitro studies showed a lack of CART19 sensitivity to ibrutinib when administered in a nanomolar dose range (pg 2508, col. 2). The artisan would have been motivated to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject who had previously received ibrutinib therapy because Porter-2 taught that one of the patients being treated for refractory CLL had been treated with ibrutinib (pg 2, col. 1). Similarly, Kahl et al taught that pre-clinical studies evaluating the potential use of anti-CD19 CAR-transduced T cells in the context of ibrutinib therapy for B cell disease such a non-Hodgkin lymphoma was already underway (pg 2508, col. 1). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
With respect to Claim 146, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).

Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
With respect to Claim 147 and 161, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (pg 1, col. 2, Introduction). 
With respect to Claim 136, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).

Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).
With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
With respect to Claims 121, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
With respect to Claims 120, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 

Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
Porter-2 taught wherein the method achieves “sustained remission in patients with refractory B cell malignancies”, including sustained or complete remission (Title, Abstract).
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

13. 	Claims 120-121, 136, 138, 141, 143-150, 159, 161-164, and 166 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kochenderfer-2, Porter et al, Kandalaft et al, Kahl et al, nor Porter-2 teach wherein the relative ratio of CD4+ to CD8+ T cells to be administered is between about 1:3 to about 3:1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 141, 148, and 159, Lee et al is considered relevant prior art for having taught a method of treating a subject having a non-Hodgkin lymphoma (NHL), the method comprising the steps of: 
i) preconditioning the patient with a lymphodepleting therapy comprising the administration of fludarabinee (Summary Methods); and 
ii) administering to the preconditioned patient a dose of cells expressing a chimeric antigen receptor (CAR) that specifically binds to a target antigen expressed by the NHL (Summary Methods).
Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
Lee et al taught that the art practiced administration of CD19 CAR-T therapy for the treatment of B-cell lymphomas and chronic lymphocytic leukemia (CLL) (Summary Background; pg 517, col. 2, Introduction). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject comprising the step of administering a dose comprising a CAR-T CD4+ to CAR-T CD8+ ratio of about 1:3 to about 3:1 with a reasonable expectation of success, and being motivated to do so, because Lee et al successfully demonstrated a CAR-T dosage comprising a CD4+ to CD8+ ratio of about 2.6 to 1, whereby such achieved at least 50% complete remission in the treated patient population (Table 1), whereby those of ordinary skill in the art previously recognized that co-administration of CD4 and CD8 T cells with tumor specificity improves therapeutic efficacy through both CD4 help and other anti-tumor effects. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05(I). 
The prior art teaches a CAR-T CD4/CD8 ratio dosage used for the same or similar purpose as the instantly claimed inventions, with a specific embodiment within the claimed range, whereby the size of the claimed range is small and the ordinary artisan would have found the relative ratios to be predictable across the range. Instant specification fails to disclose an element of criticality for the claimed CAR-T CD4/CD8 ratio. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
Lee et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
With respect to Claims 146 and 162, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).
Porter et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
Lee et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
With respect to Claim 147, 161, 163, and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.

Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (pg 1, col. 2, Introduction). 
Lee et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Summary Methods).
With respect to Claims 136 and 164, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).

With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 
Lee et al taught wherein the lymphodepleting therapy is initiated at a time that is about 48 hours to about 96 hours prior to the administration of the cells (pg 518, col. 2, Procedures).
With respect to Claims 121 and 150, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
Those of ordinary skill in the art recognize that the average body mass for adults in the Unites States naturally ranges from 77kg to 91kg. 
Lee et al dose 1 of 1x10^6 cells/kg = 7.7x10^7 cells to 9x10^7 cells
Lee et al dose 2 of 3x10^6 cells/kg = 2.3x10^8 cells to 2.7x10^8 cells. 
With respect to Claims 120 and 149, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 

Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.
Lee et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg.
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
Porter-2 taught wherein the method achieves “sustained remission in patients with refractory B cell malignancies”, including sustained or complete remission (Title, Abstract).
Lee et al taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Table 1). 
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claim(s) 141, 148, and 159, Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

14. 	Claims 120-121, 141-142, 145-150, 159-163, and 165-166 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kochenderfer et al (Blood 116(21): Abstract 2865, 2010; hereafter Kochenderfer-1) in view of Kochenderfer et al (J. Clin. Oncol. 33(6): February 15, 2015; available online August 25, 2014; of record in IDS; hereafter Kochenderfer-2), Porter et al (New Engl. J. Med. 365: 725-733, 2011; of record in IDS), Kandalaft et al (J. Translational Med. 10: 157, 10 pages, 2012), Kahl et al (Leukemia & Lymphoma 56(9): 2505-2511, available online May 25, 2015) Porter et al (Science Translational Medicine 7(303): doi:10.1126/scitranslmed.aac5415; 13 pages, available online September 2, 2015; of record in IDS; hereafter Porter-2), and Lee et al (Lancet 385(9967): 517-528, February 1, 2015; available online October 13, 2014; of record in IDS), as applied to Claims 119-125, 128-129, 136, 138, 140-141, 143-150, 159, 161-164, and 166 above, and in further view of Turtle et al (Blood 124(21): 384, Abstract 614; December 6, 2014; Applicant’s own work not cited in an IDS) and Ritchie et al (Molecular Therapy 21(11): 2122-2129, 2013).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Kochenderfer-1, Kochenderfer-2, Porter et al, Kandalaft et al, Kahl et al, Porter-2, nor Lee et al teach wherein the relative ratio of CD4+ to CD8+ T cells to be administered is about 1:1.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 142, 160, and 165, Turtle et al is considered relevant prior art for having taught a method of treating a subject having chronic lymphocytic leukemia (CLL) or a non-Hodgkin lymphoma (NHL), the method comprising the step of administering a CD19 CAR-T dosage, wherein the relative ratio of CD19 CAR-T CD4+ to CD19 CAR-T CD8+ cells to be administered is about 1:1 (Methods).


Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to practice a CAR-T immunotherapy method of treating chronic lymphocytic leukemia in a subject comprising the step of administering a dose comprising a CAR-T CD4+ to CAR-T CD8+ ratio of about 1:1 with a reasonable expectation of success, and being motivated to do so, because both Applicant (Turtle et al) and Ritchie et al successfully demonstrated a CAR-T dosage comprising a CD4+ to CD8+ ratio of about 1:1. Turtle et al taught that adoptive immunotherapy with CD19 CAR T cells of defined subset, and at a CD4+ to CD8+ ratio of about 1:1 is feasible and safe in a majority of heavily pretreated patients with refractory B cell malignancies and has potent anti-tumor activity (Conclusion). Similarly, Ritchie et al taught the CAR-T cells can be safely infused in patients with high-risk leukemia, and show appropriate in vivo trafficking, persistence, and functional activity, all likely to be critical to induce and maintain clinical responses in patients with high-risk hematologic malignancy (pg 2127, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
The prior art teaches a CAR-T CD4/CD8 ratio dosage used for the same or similar purpose as the instantly claimed inventions, with a specific embodiment within the claimed range, whereby the size of the claimed range is small and the ordinary artisan would have found the relative ratios to be predictable across the range. Instant specification fails to disclose an element of criticality for the claimed CAR-T CD4/CD8 ratio. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 145, Kochenderfer-1 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Title).
Kochenderfer-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Porter et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen (Abstract, Figure 1A).
Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
Lee et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
Turtle et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
With respect to Claims 146 and 162, Kochenderfer-1 taught wherein the antigen is CD19 (Title).
Kochenderfer-2 taught wherein the antigen is CD19 (Abstract, Figure 1A).
Porter et al taught wherein the antigen is CD19 (Abstract, Figure 1A).
Kahl et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (pg 2508, col. 2). 
Porter-2 taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, to wit, CD19 (Abstract). 
Lee et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
Turtle et al taught wherein the CAR specifically binds to a target antigen, wherein said antigen is a B cell antigen, wherein the antigen is CD19 (Title).
With respect to Claim 147, 161, 163, and 166, Kochenderfer-1 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta.
Kochenderfer-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Porter et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-1BB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1A).
Kandalaft et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Figure 1). 
Porter-2 taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, 
Lee et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, CD28, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Summary Methods).
Turtle et al taught wherein the CAR comprises an scFv specific for the antigen, a transmembrane domain, a cytoplasmic signaling domain derived from a costimulatory molecule, to wit, 4-lBB, and a cytoplasmic signaling domain derived from a primary signaling ITAM-containing molecule, to wit, CD3zeta (Methods). 
With respect to Claims 136 and 164, Kochenderfer-1 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide.
Kochenderfer-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Abstract).
Porter et al taught a lymphodepleting step prior to administration of the CAR T cells, wherein said lymphodepleting step comprises cyclophosphamide (but not fludarabine) (pg 726, col. 2, Cell Infusions). 
Kandalaft et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 4, col.’s 1-2, Regimen).
Porter-2 taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (pg 2, col. 1, “fludarabine/cyclophosphamide).
Lee et al taught wherein the lymphodepleting therapy comprising fludarabine further comprises cyclophosphamide (Summary Methods).
With respect to Claim 138, Kochenderfer-2 taught wherein the lymphodepleting step is performed daily starting 5 days (D-5, -4, -3, -2, and -1) prior to administering the CAR-T cells (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught a lymphodepleting step performed 96 hours (4 days) prior to administering the CAR-T cells (pg 726, col. 2, Cell Infusions).
Kandalaft et al taught wherein the lymphodepletion step is preformed 72 hours (3 days; D-3, -2, -1) prior to administering the CAR-T cells (pg 4, col. 2, Regimen). 

With respect to Claims 121 and 150, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells. 
Kochenderfer-2 al taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan), which is equivalent to about 1x10^8 to about 4.5x10^8 total CAR T cells. 
Porter et al taught wherein the dose comprises about 1.4x10^7 CAR T cells. 
Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract). 
Those of ordinary skill in the art recognize that the average body mass for adults in the Unites States naturally ranges from 77kg to 91kg. 
Lee et al dose 1 of 1x10^6 cells/kg = 7.7x10^7 cells to 9x10^7 cells
Lee et al dose 2 of 3x10^6 cells/kg = 2.3x10^8 cells to 2.7x10^8 cells. 
Turtle et al taught a dose of 2x10^6 cells/kg or 2x10^7 cells/kg (Methods), which is equivalent to about 1.6x10^8 cells or 1.6x10^9 cells.
With respect to Claims 120 and 149, Kochenderfer-1 taught wherein the dose comprises about 2x10^9 CAR T cells, which is about 2.5x10^7 cells/kg.
Kochenderfer-2 taught wherein the dose comprises about 1x10^6 or 5x10^6 CAR T cells/kg (pg 541, col. 1, Anti-CD19 CAR Treatment Plan).
Porter et al taught wherein the dose comprises about 2x10^5 cells/kg (Abstract, 1.5x10^5 cells/kg; pg 726, col. 2). 
Kandalaft et al taught wherein the dose of CAR-T cells comprises 1x10^6 cells/kg (dose 1) or 3x10^6 cells/kg (dose 2) (Summary Methods) about 2x10^5 to about 2x10^6 of the cells/subject kg. Kandalaft et al taught wherein the dose of total CAR-T cells comprises 1x10^6 cells, 3x10^6 cells, or 1x10^9 cells (pg 4, col. 1, standard escalation phase).
Porter-2 taught wherein the dose of total CAR-T cells comprises between 1x10^7 to 1x10^9 CAR-T cells (Abstract), which is equivalent to about 1x10^5 to about 1x10^7 cells/kg.

Turtle et al taught a dose of 2x10^6 cells/kg or 2x10^7 cells/kg (Methods), which is equivalent to about 1.6x10^8 cells or 1.6x10^9 cells.
With respect to Claims 122-125, Kochenderfer-2 taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 541 col. 2, Patient Characteristics, “met criteria for high risk”). 
Porter et al taught wherein the CLL is identified as having one or more cytogenetic abnormalities associated with high-risk CLL (pg 726, col. 1, cytogenetic analysis, “rapidly progressive”, “refractory B-cell neoplasms”; pg 726, col. 2, cytogenetic analysis). 
Porter-2 taught wherein the patients were at high-risk (pg 9, col. 1, “who were at high-risk of death from CLL”). 
With respect to Claims 143-144, Kochenderfer-2 taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Abstract). 
Porter et al taught wherein the patient showed sustained remission 3, 6, and 10 months after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (pg 727, col. 1). 
Porter-2 taught wherein the method achieves “sustained remission in patients with refractory B cell malignancies”, including sustained or complete remission (Title, Abstract).
Lee et al taught wherein at least 50% of the patients showed sustained remission after treatment with the combination of a step of preconditioning lymphodepletion and a step of administering the CAR-T cells (Table 1). 
With respect to Claim 140, Kandalaft et al taught wherein the administration of the cell dose and/or the lymphodepleting therapy is carried out via outpatient delivery (pg 4, col. 1, Regimen). 
With respect to Claim(s) 141, 148, and 159, Lee et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 2.6 to 1 (Supplementary Figure 3, “infused CD19-CAR cells”). 

Ritchie et al taught wherein the relative ratio of CAR-T CD4+ to CAR-T CD8+ cells to be administered is about 1:1 (pg 2127, col. 1, CD4:CD8 ratio (49%:48%) in the T-cell infusion product).
With respect to Claim(s) 142, 160, and 165, Turtle et al taught wherein the infused dose comprises a CD19 CAR-T CD4+ to CD19 CAR-T CD8+ ratio of 1:1 (Methods). 
Ritchie et al taught wherein the relative ratio of CAR-T CD4+ to CAR-T CD8+ cells to be administered is about 1:1 (pg 2127, col. 1, CD4:CD8 ratio (49%:48%) in the T-cell infusion product).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
15. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633